COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-08-414-CV
 
CARL
GAVREL                                                                    APPELLANT
 
                                                   V.
 
MARK
LIEBERMAN, KATHLEEN                                               APPELLEES
LIEBERMAN, AND GEORGE
ONZO
 
                                               ----------
           FROM
THE 141ST DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion
To Dismiss Without Prejudice.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss appellant=s appeal
as against Kathleen Lieberman.  See
Tex. R. App. P. 42.1(a)(1), 43.2(f).  This
case shall hereafter be styled ACarl
Gavrel v. Mark Lieberman and George Onzo.@[2]




As between appellant and Kathleen Lieberman,
appellant shall bear the costs of the appeal, for which let execution
issue.  See Tex. R. App. P. 43.4.
Appellant=s brief
was filed on February 9, 2009.  The brief
of appellee Mark Lieberman and George Onzo was filed on March 5, 2009.  Appellant shall file any reply brief on or
before Wednesday, September 16, 2009.
Furthermore, the court has considered APlaintiff=s Motion
For Leave To File Notice Of Appeal@ and APlaintiff=s
Amended Notice Of Appeal@ seeking to limit appellant=s
challenges to the portions of the judgment entered in favor of Mark Lieberman
and George Onzo.  In light of the court=s ruling
above, leaving only Mark Lieberman and George Onzo as appellees in this appeal,
plaintiff=s motion for leave and amended
notice of appeal are moot.
 
PER CURIAM
PANEL:  WALKER, MCCOY, and MEIER, JJ.
 
DELIVERED:  August 27, 2009




[1]See Tex. R. App. P. 47.4.


[2]Appellant  previously dismissed appellee Spanish Gardens
Condominium Association from this appeal; service was never requested on Lauren
Young and John Doe, and they are not parties to the trial court=s judgment.  Accordingly, the only appellees in this
appeal are Mark Lieberman and George Onzo.